DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19 – 31 are allowable.

Response to Amendment
Applicant’s arguments filed on 11/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zohoor et al. “ Development of an algorithm for optimum control process to compensate the nozzle wear effect in cutting the hard and tough material using abrasive water jet cutting process” in “Int J Adv Manuf Technol (2012) 61:1019–1028” (hereinafter Zohoor).

Regarding claim 1, Zohoor teaches: a fluid jet apparatus control system, comprising:
at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data; and
at least one processor communicably coupled to the at least one nontransitory processor-readable storage medium, in operation the at least one processor (Abstract - - control program):
receives an initial motion program for a target object which is to be cut by a fluid jet apparatus, the initial motion program includes at least one of a lead angle program, a taper angle program, or a corner control program (Fig. 4, section 5.2, control program algorithm - - “set up the suggestion parameter”; suggestion parameter is an initial motion program; page 1025 - - control program following original nozzle path is initial motion program; Page 1023-1024, section 5 - - “Regression model and control program algorithm are used for compensating the defects resulting from an increase in nozzle diameter. These defects include increasing on kerf taper angle. ” Thus the control program including taper angle program.);
executes a motion program to cause the fluid jet apparatus to cut the target object according to the received initial motion program (Fig. 4, section 5.2, control program algorithm - - “cutting process would be carried out”); and
from time-to-time during execution of the motion program, autonomously receives data regarding a change in at least one operational parameter of the fluid jet apparatus from at least one sensor (Fig. 4 - - “online sensing”; “measure online diameter of nozzle”; Page 1020, left column - - “In this study, an algorithm was presented for compensating the increase in kerf width which measures the required offset in nozzle path during the process, based on nozzle diameter’s changes.”; nozzle diameter is an operational parameter);
dynamically modifies at least one of the lead angle program, the taper angle program, or the corner control program based at least in part on the received at least one operational parameter to generate a modified motion program (Fig. 4, section 5.2 “Control program algorithm” - - change the parameter, change the offset based on online measurement of nozzle; Page 1023-1024, section 5 - - “Regression model and control program algorithm are used for compensating the defects resulting from an increase in nozzle diameter. These defects include increasing on kerf taper angle. ” Thus the control program including taper angle program.); and
executes the motion program to cause the fluid jet apparatus to cut the target object according to the modified motion program (Fig. 4 - - optimum setup for cutting; section 5.2, control program algorithm - - “cutting process would be carried out”).

Regarding claim 8, NODA teaches all the limitations of the base claims as outlined above. 

Zohoor further teaches: the fluid jet apparatus control system comprises a motion controller (section 5.2 Control program algorithm - - the device executing this control program is a motion controller).

Regarding claim 12, Zohoor teaches: a method of autonomously controlling a fluid jet apparatus, the method comprising:
receiving, by at least one processor, an initial motion program for a target object which is to be cut by a fluid jet apparatus, the initial motion program including at least one of a lead angle program, a taper angle program, or a corner control program, wherein the initial motion program includes an expected value of at least one operational parameter of the fluid jet apparatus (Fig. 4, section 5.2, control program algorithm - - “set up the suggestion parameter”; suggestion parameter is an initial motion program; Page 1023-1024, section 5 - - “Regression model and control program algorithm are used for compensating the defects resulting from an increase in nozzle diameter. These defects include increasing on kerf taper angle. ” Thus the control program including taper angle program. The original nozzle diameter is an expected value);
executing, by the at least one processor, a motion program to cause the fluid jet apparatus to cut the target object according to the received initial motion program (Fig. 4, page 1025 - - control program following original nozzle path is initial motion program) ; and
from time-to-time during execution of the motion program, autonomously receiving, by the at least one processor, data identifying a change in the at least one operational parameter of the fluid jet apparatus from at least one sensor, the change being unexpected such that the change results in an actual value for the at least one operational parameter deviating from the expected value of the at least one operational parameter (Fig. 4 - - “online sensing”; “measure online diameter of nozzle”; Page 1020, left column - - “In this study, an algorithm was presented for compensating the increase in kerf width which measures the required offset in nozzle path during the process, based on nozzle diameter’s changes.” Nozzle diameter increasing due to wearing is unexpected change; nozzle diameter is an operational parameter;);
dynamically modifying, by the at least one processor, at least one of the lead angle program, the taper angle program, or the corner control program based at least in part on the received at least one operational parameter to generate a modified motion program (Page 1023-1024, section 5 - - “Regression model and control program algorithm are used for compensating the defects resulting from an increase in nozzle diameter. These defects include increasing on kerf taper angle. ” Fig. 4, section 5.2 “Control program algorithm” - - change the parameter, change the offset based on online measurement of nozzle;); and
executing, by the at least one processor, the motion program to cause the fluid jet apparatus to cut the target object according to the modified motion program (Fig. 4 - - optimum setup for cutting; section 5.2, control program algorithm - - “cutting process would be carried out”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over of Zohoor et al. “ Development of an algorithm for optimum control process to compensate the nozzle wear effect in cutting the hard and tough material using abrasive water jet cutting process” in “Int J Adv Manuf Technol (2012) 61:1019–1028” (hereinafter Zohoor) in view of CLAUSMANN et al. US 2012/0245742 (hereinafter CLAUSMANN).

Regarding claim 2, Zohoor teaches all the limitations of the base claims as outlined above. 

But Zohoor does not explicitly teach: the at least one sensor comprises at least one of a supply pressure sensor, an abrasive mass flow rate sensor or a force sensor.

However, CLAUSMANN teaches: the at least one sensor comprises at least one of a supply pressure sensor, an abrasive mass flow rate sensor or a force sensor ([0038] - - pressure sensor to measure fluid supply pressure; [0046], [0047] - - detecting nozzle wear by monitoring fluid pressure; [0115], [0116] - - determine nozzle diameter based on pressure and flow rate).

Zohoor and CLAUSMANN are analogous art because they are from the same field of endeavor.  They all relate to fluid jet system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Zohoor, and incorporating pressure sensor and determining nozzle diameter based on pressure, as taught by CLAUSMANN.  

One of ordinary skill in the art would have been motivated to do this modification in order to estimate the wear of the nozzle without stopping the machine, as suggested by CLAUSMANN ([0048]).

Claim 13 is substantially similar to claim 2 and is rejected for the same reasons and rationale as above.

Regarding claim 3, Zohoor teaches all the limitations of the base claims as outlined above. 

But Zohoor does not explicitly teach: the at least one sensor comprises a supply pressure sensor and an abrasive mass flow rate sensor.

However, CLAUSMANN teaches: the at least one sensor comprises a supply pressure sensor and an abrasive mass flow rate sensor ([0038] - - pressure sensor to measure fluid supply pressure; [0046], [0047] - - detecting nozzle wear by monitoring fluid pressure; [0115], [0116] - - determine nozzle diameter based on pressure and flow rate; [0037] - - a measurement of the speed of rotation of the motor is a flow rate sensor  since flow rate D1 =pump cylinder capacity x number of pump cycles (frequency of rotation).).

Zohoor and CLAUSMANN are analogous art because they are from the same field of endeavor.  They all relate fluid jet system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Zohoor, and incorporating pressure sensor and flow rate sensor, as taught by CLAUSMANN.  

One of ordinary skill in the art would have been motivated to do this modification in order to estimate the wear of the nozzle without stopping the machine, as suggested by CLAUSMANN ([0048]).

Claims 4, 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over of Zohoor et al. “ Development of an algorithm for optimum control process to compensate the nozzle wear effect in cutting the hard and tough material using abrasive water jet cutting process” in “Int J Adv Manuf Technol (2012) 61:1019–1028” (hereinafter Zohoor) in view of Erichsen et al. US 2003/0065424 (hereinafter Erichsen).

Regarding claim 4, Zohoor teaches all the limitations of the base claims as outlined above. 

Zohoor further teaches: dynamically modifies the taper angle program, based at least in part on the received at least one operational parameter to generate a modified motion program (section 5 - - “Regression model and control program algorithm are used for compensating the defects resulting from an increase in nozzle diameter. These defects include increasing on kerf taper angle. ”).

But Zohoor does not explicitly teach: dynamically modifies at least one of the lead angle program and the corner control program based at least in part on the received at least one operational parameter to generate a modified motion program.

However, Erichsen teaches: dynamically modifies the corner control program based at least in part on the received at least one operational parameter to generate a modified motion program ([0010] - - lead and taper angle adjustment are function of orifice diameter).

Zohoor and Erichsen are analogous art because they are from the same field of endeavor.  They all relate to fluid jet system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Zohoor, and incorporating adjusting the lead angle adjustment based on nozzle diameter, as taught by Erichsen.  

One of ordinary skill in the art would have been motivated to do this modification in order to automatic control of orientation parameters of a fluid jet machine, as suggested by Erichsen ([0007]).

Claim 14 is substantially similar to claim 4 and is rejected for the same reasons and rationale as above.

Regarding claim 5, NODA teaches all the limitations of the base claims as outlined above. 

Zohoor further teaches: dynamically modifies the taper angle program, based at least in part on the received at least one operational parameter to generate a modified motion program (section 5 - - “Regression model and control program algorithm are used for compensating the defects resulting from an increase in nozzle diameter. These defects include increasing on kerf taper angle. ”).

But NODA does not explicitly teach: dynamically modifies each of the lead angle program, and the corner control program based at least in part on the received at least one operational parameter to generate a modified motion program.

However, Erichsen teaches: dynamically modifies each of the lead angle program, the taper angle program, and the corner control program based at least in part on the received at least one operational parameter to generate a modified motion program ([0010] - - lead and taper angle adjustment are function of orifice diameter; [0093] - - corner model).

NODA and Erichsen are analogous art because they are from the same field of endeavor.  They all relate to water jet cutting system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by NODA, and incorporating adjusting the lead and taper based on speed feedback, as taught by Erichsen.  

One of ordinary skill in the art would have been motivated to do this modification in order to automatic control of orientation parameters of a fluid jet machine, as suggested by Erichsen ([0007]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over of Zohoor et al. “ Development of an algorithm for optimum control process to compensate the nozzle wear effect in cutting the hard and tough material using abrasive water jet cutting process” in “Int J Adv Manuf Technol (2012) 61:1019–1028” (hereinafter Zohoor) in view of NODA et al. US 2015/0266161 (hereinafter NODA).

Regarding claim 6, Zohoor teaches all the limitations of the base claims as outlined above. 

But Zohoor does not explicitly teach: dynamically modifies a cutting speed of the fluid jet apparatus based at least in part on the received at least one operational parameter.

However, NODA teaches: dynamically modifies a cutting speed of the fluid jet apparatus based at least in part on the received at least one operational parameter ([0078] - - calculating cutting speed Vrv based on nozzle diameter, see [formula 1]).

Zohoor and NODA are analogous art because they are from the same field of endeavor.  They all relate to fluid jet system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Zohoor, and incorporating adjusting cutting speed based on nozzle diameter, as taught by NODA.  

One of ordinary skill in the art would have been motivated to do this modification in order to automatically control cutting process with desired quality, as suggested by NODA ([0010]).

Regarding claim 7, Zohoor teaches all the limitations of the base claims as outlined above. 

But Zohoor does not explicitly teach: dynamically modifies at least one of the lead angle program, the taper angle program, or the corner control program during execution of the motion program with a response rate which is less than or equal to 200 milliseconds.

However, NODA teaches: dynamically modifies at least one of the lead angle program, the taper angle program, or the corner control program during execution of the motion program with a response rate which is less than or equal to 200 milliseconds ([0109] - - control the nozzle attitude continuously during execution; continuously means quick response).

Zohoor and NODA are analogous art because they are from the same field of endeavor.  They all relate to fluid jet system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Zohoor, and incorporating modifying lead or taper angle continuously, as taught by NODA.  

One of ordinary skill in the art would have been motivated to do this modification in order to automatically control cutting process with desired quality, as suggested by NODA ([0010]).

Claims 9 – 11, 15 – 18  are rejected under 35 U.S.C. 103 as being unpatentable over Zohoor et al. “ Development of an algorithm for optimum control process to compensate the nozzle wear effect in cutting the hard and tough material using abrasive water jet cutting process” in “Int J Adv Manuf Technol (2012) 61:1019–1028” (hereinafter Zohoor) in view of Erichsen et al. US 2003/0065424 (hereinafter Erichsen) and further in view of Zhang et al. US 2014/0045409 (hereinafter Zhang).

Regarding claim 9, Zohoor teaches all the limitations of the base claims as outlined above. 

But Zohoor does not explicitly teach: receives a commanded percent cut speed of the fluid jet apparatus;

However, Erichsen further teaches:
receives a commanded percent cut speed of the fluid jet apparatus ([0045] - - generate a scaling of speed which is a percentage of the maximum capable speed of the jet apparatus);

Zohoor and Erichsen are analogous art because they are from the same field of endeavor.  They all relate to water jet cutting system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Zohoor, and incorporating receiving a commanded percent cut speed of the fluid jet apparatus, as taught by Erichsen.  

One of ordinary skill in the art would have been motivated to do this modification in order to automatic control of orientation parameters of a fluid jet machine, as suggested by Erichsen ([0007]).

But the combination of Zohoor and Erichsen does not explicitly teach: 
determines an actual percent cut speed of the fluid jet apparatus based at least in part on the received at least one operational parameter;
compares the actual percent cut speed of the fluid jet apparatus to the received commanded percent cut speed;
determines whether the actual percent cut speed differs from the commanded percent cut speed by more than an allowed percent cut speed threshold value; and
responsive to a determination that the actual percent cut speed differs from the commanded percent cut speed by more than the allowed percent cut speed threshold value:
causes a warning to be generated; or
causes the fluid jet apparatus to at least pause the cutting of the target object.

However, Zhang teaches:
determines an actual pressure of the fluid jet apparatus based at least in part on the received at least one operational parameter ([0048] - - measure differential pressure);
compares the actual pressure of the fluid jet apparatus to the received commanded pressure ([0048] - - compare the measured differential pressure and set point or a range);
determines whether the actual pressure differs from the commanded pressure by more than an allowed percent cut speed threshold value ([0048] - - compare the measured differential pressure and set point or a range; determine if differential pressure fault exists); and
responsive to a determination that the actual pressure differs from the commanded pressure by more than the allowed threshold value:
causes a warning to be generated ([0051] - - outputting an alarm if there is a fault); or
causes the fluid jet apparatus to at least pause the cutting of the target object ([0051] - - shutting off the pump is pause the cutting).

Zohoor, Erichsen and Zhang are analogous art because they are from the same field of endeavor.  They all relate to water jet cutting system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of Zohoor and Erichsen, and incorporating generating an alarm by comparing a measured value with a range, as taught by Zhang.  

One of ordinary skill in the art would have been motivated to do this modification in order to reliably monitor the abrasive fluid jet cutting system, as suggested by Zhang ([0004]).

Claim 15 is substantially similar to claim 9 and is rejected for the same reasons and rationale as above.

Regarding claim 10, the combination of Zohoor, Erichsen and Zhang teaches all the limitations of the base claims as outlined above. 

Zhang further teaches: causes at least one of a visual warning or an audible warning to be generated ([0021] - - audible and visible indicator of alarm).

Zohoor, Erichsen and Zhang are combinable for the same rationale as set forth.

Claim 17 is substantially similar to claim 10 and is rejected for the same reasons and rationale as above.

Regarding claim 16, the combination of Zohoor, Erichsen and Zhang teaches all the limitations of the base claims as outlined above. 

Erichsen further teaches: receiving, by the at least one processor, the allowed percent cut speed threshold value as input from at least one user interface communicatively coupled to the at least one processor ([0052] - - setting process parameters using user interface).

Zohoor, Erichsen and Zhang are combinable for the same rationale as set forth.

Regarding claim 11, the combination of Zohoor, Erichsen and Zhang teaches all the limitations of the base claims as outlined above. 

Zhang further teaches: causes the fluid jet apparatus to terminate the cutting of the target object ([0051] - - shutting off the pump or moving the nozzle to a safe position is terminate the cutting).

Zohoor, Erichsen and Zhang are combinable for the same rationale as set forth.

Claim 18 is substantially similar to claim 11 and is rejected for the same reasons and rationale as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116